Title: A. D. Saunders to Thomas Jefferson, 26 June 1816
From: Saunders, A. D.
To: Jefferson, Thomas


          
            Sir
            Tattnall County Georgia  26. June 1816
          
          After twenty five years Study and various experiments I have at lenghth discovered a new principle in Mechanics or rather have made A new application of the established principles which I feel confident will answer all  the purposes of water or Steam, the power is produced by the gravity of A horizontal wheel So constructed as to continue to Seek its resting place but is never able to change its position, the quantum of power depends on the weight applied which may be added or diminished at pleasure and the machine regulated at pleasure, I have demonstrated the principle fully  to S my Satisfaction, and Intend aplying for A patent if none has been granted, r the remoteness of my Situation puts it out of my power to inform myself whether there is any thing of the kind in use in this or any other Country, nor do I know what name to call it by—I have taken the liberty to address you on the Subject knowing you to be the most Scientific Character our Country can boast of, and ever willing to aid and protect genius,—the object of this letter is to obtain Such information as you may possess on the Subject,—I am an operative Mechanic but have not the advantage  theoretically to understand the principles, and terms used by authors, having no books that treat on the Subject of Mechanism—
          Shall Esteem it A particular favour when leisure will admit to drop me A line, and please Say whether you think that your state Legislature would grant me an excluse right of  navigating the its waters with boats propelled by those Machines for fourteen or twenty years, the united states patent law on patents is either too ambiguous, or not Explicit Enough to Secure rights, to Invention, as Slight variations are often decided on to be new Inventions by Jurors who are Seldom competent Judges. any
			 Ideas as to the proper name, or other matter will be thankfully recivd by   your ob H st
          A, D, Saunders
        